Citation Nr: 1411834	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO. 10-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for left ankle residuals of tendon injury, syndesmosis repair, and arthroscopy (left ankle disability) prior to April 1, 2009, and in excess of 20 percent from April 1, 2009.

2. Entitlement to service-connection for a lumbar spine disability, claimed as secondary to the service-connected left ankle disability.

3. Entitlement to service-connection for a cervical spine disability, claimed as secondary to the service-connected left ankle disability.

4. Entitlement to service-connection for irritable bowel syndrome (claimed as constipation), claimed as secondary to the left ankle disability medication.

5. Entitlement to service-connection for a bilateral knee disability, to include as secondary to the service-connected left ankle disability.

6. Entitlement to service-connection for a bilateral hip disability, to include as secondary to the service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2000 to July 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for lumbar spine and cervical spine disabilities, and entitlement to an increased evaluation for the left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The most probative evidence demonstrates that the Veteran's irritable bowel syndrome was caused or aggravated by her service-connected left ankle disability medication.

2. The most probative evidence does not demonstrate that the Veteran has ever been diagnosed with a bilateral hip disability.

3. The most probative evidence does not demonstrate that the Veteran has ever been diagnosed with a bilateral knee disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

2. The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

3. The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Board is granting the claims for service connection for a cervical spine disability, a lumbar spine disability, and constipation.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required with regard to those issues.

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The record shows that through a VCAA letter dated July 2008 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, she was informed of the criteria for assignment of an effective date, and/or disability rating, in the event of award of the benefit sought.  The VCAA letter to the Veteran was provided in July 2008, prior to the initial unfavorable decision in May 2009.

The Board also finds that there has been compliance with the VCAA duty to assist provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran testified at a hearing in December 2013 before the undersigned Veteran's Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at her December 2013 Board hearing by an accredited representative from the Florida Department of Veterans Affairs.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the symptoms and severity of her ankle, knees, back, neck, constipation, and hips.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitute harmless error.

The Veteran was provided with a VA examination in April 2009.  The Board finds that this examination is thorough and adequate upon which to base a decision with regard to the Veteran's claim for entitlement to service connection for a bilateral knee disability.  The VA examiner reviewed the claims file, medical history, and examined the Veteran prior to providing an opinion that is supported by adequate rationale.  Moreover, neither the Veteran nor her representative have objected to the adequacy of the examination.

The Board is mindful of the fact that the Veteran has not been afforded a VA examination with regard to her claim for service connection for a hip disability.  As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion if such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court in McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board concludes an examination is not needed with regard to the hip claim because the Veteran's service treatment/personnel records are absent for evidence of findings related to the Veteran's currently-claimed bilateral hip disability.  Her post-service medical records are absent for evidence of a diagnosis related to the claimed disorder, and there has been no competent and credible indication that her hip pain is related to service or her service-connected ankle disability.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. Service Connection - General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated chronic disorders, including arthritis and/or a psychosis, will be presumed to have been incurred in, or aggravated by, service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

III. Service Connection - Irritable Bowel Syndrome

In considering all of the evidence of record under the laws and regulations as set forth above, and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to service connection for irritable bowel syndrome (claimed as constipation) under the theory of secondary service connection.  Accordingly, the laws and regulations concerning direct service connection will not be discussed.

A January 2009 VA treatment report reflects that the Veteran was seen for complaints of constipation, assessed with irritable bowel syndrome, and prescribed Metamucil.  The April 2009 VA examination report reflects that she was diagnosed with irritable bowel syndrome.  In her December 2013 the Veteran asserted that she continues to experience constipation and that her constipation is the result of her pain medication prescribed to her in connection with her service-connected left ankle disability.  

The April 2009 examination report also contains an opinion on the issue of whether or not the Veteran's pain medication is causing her constipation.  In his opinion, the examiner stated that he could not resolve the issue without resort to mere speculation.  He went on to state that the constipation appeared to be mild and that the Veteran had not sought any additional treatment or complained that the over-the-counter medication was not effective.  He concluded that he believed there was no disability secondary to the constipation, rather, the constipation was transient and would resolve when the Veteran was taken off her pain medication.

The Board finds that the April 2009 examiner's opinion supports a finding that the Veteran's constipation is secondary to the pain medication.  While the examiner indicated that he could not resolve the issue without resort to mere speculation, he also stated that he believed the constipation would subside when the Veteran stopped taking the pain medication.  The Board therefore concludes that the speculation the examiner is referring to is whether or not the constipation would resolve after the Veteran ceased taking pain medicine, not whether or not the pain medicine was causing the constipation.  As the latter is the pertinent question here, the Board finds that the examiner's opinion affirmatively relates the use of pain medication to the Veteran's constipation.

In sum, the Board finds that the evidence weighs in favor of finding that the pain medication utilized by the Veteran to treat her service-connected left ankle disability is the cause of her constipation.  As such, service-connection on a secondary basis is warranted.

IV. Service Connection - Bilateral knees and hips

The Veteran has asserted that she experiences bilateral knee and hip pain secondary to her service-connected left ankle disability.  

At the April 2009 VA examination, the Veteran reported knee pain bilaterally that had its onset 1.5 years earlier.  She also reported that the pain was more intense in the right knee than the left.  Examination revealed full range of motion in both knees with no instability, crepitation, clicking, grinding, or loss of range of motion on repetition.  The examiner also did not observe any increased functional limitation or pain on repetition.  X-rays obtained in March 2009 revealed normal knees bilaterally.  The examiner diagnosed the Veteran with normal knees bilaterally.

VA treatment records do not reveal any diagnosis of a knee or hip disability.  The STRs are also negative for any complaints of, or treatment for, the Veteran's knees or hips in service.

It is well established that lay evidence may be competent to establish a diagnosis or provide a nexus opinion if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).  A veteran is competent to report the circumstances of his service as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has further explicitly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Veteran has contended that she experiences a bilateral knee and hip disability due to her service-connected left ankle disability.  However, as described, no medical evidence supports her claim.  The record instead reveals that the Veteran's knees were normal upon examination in 2009, and in regard to her hips, are negative for any diagnosis of a hip disability.  Moreover, the Veteran has not shown herself to possess the medical expertise necessary to diagnose a bilateral knee or hip disability and relate it to service or her ankle disability.

In sum, there is no objective clinical evidence of a diagnosed knee or hip disability at any point during the claim or sufficiently proximate.  In the absence of proof of a disability there can be no valid claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the Veteran complains of knee and hip pain and that she believes it to be secondary to her service-connected left ankle disability.  However, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran had normal knees upon clinical and X-ray examination in March/April 2009 with no functional limitations noted.  There is no diagnosis of any bilateral knee or hip disability nor is there any clinical opinion which causally relates a bilateral knee or hip disability to service or to her service-connected left ankle disability.

Based on the record as a whole, the Board finds that service connection for bilateral knee and hip disabilities are not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for irritable bowel syndrome (claimed as constipation) as secondary to the service-connected left ankle disability is granted.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

The Board has determined that additional development is necessary before the Veteran's claims concerning her left ankle disability and left ankle scars can be adjudicated as well as the claims for service connection for lumbar and cervical spine disabilities.

A December 2013 private treatment report submitted by the Veteran reflects that the Veteran was unable to dorsi flex or planter flex her left foot.  The Board interprets this as evidence that the Veteran may be experiencing ankylosis in her service-connected left ankle.  Furthermore, at her December 2013 hearing, the Veteran testified that the scars from her left ankle surgery are painful.  The fact that the Veteran has undergone multiple left ankle surgeries is well documented in the claims file.  Neither the April 2009 nor January 2010 examiners discussed the Veteran's scars in their accompanying reports.  As such, the Board finds that examination is required to evaluate the Veteran's left ankle to include the scars therein.

With respect to the cervical spine disability, there is an opinion in the file from Dr. James Manzanares that relates the Veteran's cervical spine disability to her left ankle disability, however, no rationale was provided for that opinion.  In the absence of a rationale or explanation, the probative vale of that opinion is limited.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a new examination and opinion must be obtained on remand.

With respect to the lumbar spine disability, the Veteran's private physician has diagnosed her with lumbar radiculopathy, but the basis for this diagnosis is not clear, since the same doctor also indicated that X-rays of the lumbar spine were "largely unremarkable, although there could be some narrowing at L5-S1".  In light of the unclear diagnosis, a new examination and opinion is needed for the lumbar spine as well.

Accordingly, the issue of entitlement to an increased evaluation for the left ankle disability is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to evaluate the nature and severity of her left ankle disability, to include any left ankle scars.  The examiner should be provided a copy of the claims file, including this remand.  Any medically indicated tests should be conducted.  The examiner should address the relevant criteria required to properly rate the Veteran's left ankle disability, to include the existence and status of any associated scars.  Proper rationale must accompany any opinion provided.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any cervical spine and lumbar spine disability.  All necessary tests should be conducted and a copy of the claims folder must be provided to the examiner in conjunction with the examination.  The examiner is requested to address the following:

	a.  Identify all current disabilities of the cervical spine and lumbar spine.
	b.  For each disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability of the cervical and/or lumbar spine was caused or aggravated, by the Veteran's service-connected left ankle disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3. Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing all indicated development, the RO should re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond before the case is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


